DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary of Claims
This action is in reply to application 17/260,331 filed on 14 January 2021.
Claims 1-15 are pending and have been examined.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving map data and generating a parsed map based on that data. These limitations amount to the organization of human activity. This judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on generic computing components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “processor(s)” and a “power supply” represent generic computer components whose functions are well-understood and routine. Their inclusion in the claim represents mere instructions for where to apply the abstract idea and do not add any meaningful limitations to the abstract idea. Examiner Note: the step-by-step analysis of this independent claim under 35 U.S.C. 101 is provided below for clarity:
	Step One: Does the Claim Fall Within a Statutory Category?
	Yes, Claim 1 is directed towards a machine.
	Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 1 recites : “receive…map data” and “…generate electronic horizon data”. These limitations amount to no more than the organization of human activity as they, as written, are processes that, but for the recitation of generic computing components, are capable of being performed by the human mind. 
Step Two A, Prong Two: Is the Abstract idea integrated into a practical application?
No, this claim refers to an abstract idea and merely applies that abstract idea using generic computing components performing routine functions.
Step Two B: Does the Claim as a whole amount to significantly more than the Judicial Exception?
No, the inventive aspect of this claim amounts to no more than a method of organizing human activity that is being applied to generic computing components performing routine, well-understood, functions. The inclusion of the generic computing components merely amounts to instructions for applying the abstract idea and add no meaningful limitations on the Claim.
Dependent Claims
Claims 2-5 are rejected under 35 U.S.C. 101 for being directed to an abstract idea with amounting to significantly more.
Claim 2, merely specifies moving some of the process of the abstract idea to another generic processor.
Claim 3, merely states that the processors determine a route and an alternative route both of which still amount to processes that the human mind is capable of.
Claim 4, merely has the two processors in question perform routine functions such as identifying location data and generating a route.
Claim 5, merely states that one processor takes over the role of the other in the event of a failure. That role still consists of an abstract idea that the human brain is capable of.
Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving map data and generating a parsed map based on that data. These limitations amount to the organization of human activity. This judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on generic computing components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “processor(s)” and a “power supply” represent generic computer components whose functions are well-understood and routine. Their inclusion in the claim represents mere instructions for where to apply the abstract idea and do not add any meaningful limitations to the abstract idea. Examiner Note: the step-by-step analysis of this independent claim under 35 U.S.C. 101 is provided below for clarity:
Step One: Does the Claim Fall Within a Statutory Category?
	Yes, Claim 6 is directed towards a machine.
	Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 6 recites : “receive…map data” and “…generate electronic horizon data”. These limitations amount to no more than the organization of human activity as they, as written, are processes that, but for the recitation of generic computing components, are capable of being performed by the human mind. 
Step Two A, Prong Two: Is the Abstract idea integrated into a practical application?
No, this claim refers to an abstract idea and merely applies that abstract idea using generic computing components performing routine functions.
Step Two B: Does the Claim as a whole amount to significantly more than the Judicial Exception?
No, the inventive aspect of this claim amounts to no more than a method of organizing human activity that is being applied to generic computing components performing routine, well-understood, functions. The inclusion of the generic computing components merely amounts to instructions for applying the abstract idea and add no meaningful limitations on the Claim.
Dependent Claims
Claims 7-10, are rejected under 35 U.S.C. 101 for being directed to an abstract idea with amounting to significantly more.
Claim 7, merely specifies moving some of the process of the abstract idea to another generic processor.
Claim 8, merely states that the processors determine a route and an alternative route both of which still amount to processes that the human mind is capable of.
Claim 9, merely has the two processors in question perform routine functions such as identifying location data and generating a route.
Claim 10, merely states that one processor takes over the role of the other in the event of a failure. That role still consists of an abstract idea that the human brain is capable of.
Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) receiving map data and generating a parsed map based on that data. These limitations amount to the organization of human activity. This judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on generic computing components. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the “processor(s)” and a “power supply” represent generic computer components whose functions are well-understood and routine. Their inclusion in the claim represents mere instructions for where to apply the abstract idea and do not add any meaningful limitations to the abstract idea. Examiner Note: the step-by-step analysis of this independent claim under 35 U.S.C. 101 is provided below for clarity:
Yes, Claim 11 is directed towards a machine.
	Step Two A, Prong One: Is a Judicial Exception Recited?
Yes, Claim 11 recites : “receive…map data” and “…generate electronic horizon data”. These limitations amount to no more than the organization of human activity as they, as written, are processes that, but for the recitation of generic computing components, are capable of being performed by the human mind. 
Step Two A, Prong Two: Is the Abstract idea integrated into a practical application?
No, this claim refers to an abstract idea and merely applies that abstract idea using generic computing components performing routine functions.
Step Two B: Does the Claim as a whole amount to significantly more than the Judicial Exception?
No, the inventive aspect of this claim amounts to no more than a method of organizing human activity that is being applied to generic computing components performing routine, well-understood, functions. The inclusion of the generic computing components merely amounts to instructions for applying the abstract idea and add no meaningful limitations on the Claim.
Dependent Claims
Claims 12-15, are rejected under 35 U.S.C. 101 for being directed to an abstract idea with amounting to significantly more.
Claim 12, merely specifies moving some of the process of the abstract idea to another generic processor.
Claim 13, merely states that the processors determine a route and an alternative route both of which still amount to processes that the human mind is capable of.
Claim 14, merely has the two processors in question perform routine functions such as identifying location data and generating a route.
Claim 15, merely states that one processor takes over the role of the other in the event of a failure. That role still consists of an abstract idea that the human brain is capable of.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 7, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of these claims contain the language, “a vehicle is traveling in a parking lot and on a local road”. This language is indefinite because it is unclear how a vehicle can be travelling both on a local road and in a parking lot at the same time. For the purposes of this examination, the examiner has interpreted this passage to mean “a vehicle is traveling in a parking lot or on a local road”.
Claims 3, 8, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Each of these claims contain the language, “…by connecting roads having a high relative probability of being selected”. This language is indefinite as it has no concrete meaning when presented devoid of context. For example, any connecting road can apply because any road would have a relatively high probability of being selected by a routing program when compared to any non-road object. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 11, 12, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (KR 20180058608) in view of Takita (US 5,721,684).
As per Claim 1:
Kim discloses the following limitations:
“a power supply configured to supply power”
Paragraph [0064] "and a power supply unit 190"
“an interface configured to receive HD map data on a specific area from a server through a communication device”
Paragraph [0031] "the absolute position information of the vehicle can be obtained through information received through various communication methods, in particular, high-precision maps."
“a first processor configured to continuously generate electronic horizon data on a specific area based on the high- definition (HD) map data in a state of receiving the power”
Paragraph [0254] "The information related to the road provided by the eHorizon can be provided only within the predetermined area (predetermined space) based on the vehicle 100."
Kim does not disclose the following limitations that Takita does disclose:
“and a second processor configured to support the first processor based on a processing load of the first processor.”
Column 2 Lines 19-25 " A navigation apparatus of the invention has a first processor (main processor), and a second processor (graphic processor). Drawing attribute data for drawing a map, and scroll attribute data for scrolling the map are sent from the first processor to the second processor. The second processor performs a map drawing process and a scroll process, and the first processor performs other processes."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic horizon map generated by the disclosure of Kim with the supporting processor disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system in general by having a fail-safe processor.
With regards to Claim 2, Kim in view of Takita disclose all of the limitations of the independent Claim 1, Takita further discloses the following limitation:
“when it is determined that a vehicle is traveling in a parking lot and on a local road, the first processor distributes at least a portion of operation of generating the electronic horizon data to the second processor.”
Column 2 Lines 53-55 " the map drawing process and the scroll process which are executed by the second processor "
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic horizon generating mechanism with a support process disclosed by Kim in view of Takita with some of the horizon generation being done by the second processor further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification to make the device more efficient by splitting up the workload between two processors thereby reducing heat buildup.
With regards to Claim 4, Kim in view of Takita discloses all of the limitations of the independent Claim 1, Takita further discloses the following limitation:
“wherein the first processor generates data on a location of a vehicle at regular intervals, and wherein the second processor generates data on a horizon path, the horizon path being defined as a trajectory capable of being taken by the vehicle within a range from the location of the vehicle to a horizon.”
Column 3 Lines 16-30 "In FIG. 2, 10 designates a data bus at the main processor side to which a main processor (first processor) 1, a first main memory 2, and a map data memory 3 are connected. The main processor 1 performs a process of specifying the present position of the vehicle, that of searching for the route, etc. The map data memory 3 is an external memory such as a CD-ROM, or an IC card which stores a large number of map data. A graphic processor (second processor) 4 is connected to the main processor 1 through a serial communication line 11." Column 4 Lines 14-18 "Consequently, the main processor 1 is required only to transmit the present position information, the screen display position information, etc., so that the graphic processor 4 performs the map drawing process and the map scroll process."
In the first passage a system is described whereby the first processor is continuously (at arbitrary regular intervals) updating the location data for the vehicle and sending it to the second processor. The second passage describes how the second processor graphically draws the map in an area around the current location and shows the route up to that horizon point.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generating mechanism with a support process disclosed by Kim in view of Takita with the location updating and routing further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the location information with continuous updates.
As per Claim 11:
Kim discloses the following limitations:
“a server configured to provide HD map data”
Paragraph [0031] "the absolute position information of the vehicle can be obtained through information received through various communication methods, in particular, high-precision maps."
“and at least one vehicle comprising an electronic device”
Paragraph [0001] "The present invention relates to a vehicle control device provided in a vehicle and a control method of the vehicle."
“wherein the electronic device comprises”
“a power supply configured to supply power”
Paragraph [0064] "and a power supply unit 190"
“an interface configured to receive HD map data on a specific area from the server through a communication device”
Paragraph [0010] "a communication section for receiving a map composed of a plurality of layers from a server"
“a first processor configured to continuously generate electronic horizon data on a specific area based on the high- definition (HD) map data in a state of receiving the power”
Paragraph [0254] "The information related to the road provided by the eHorizon can be provided only within the predetermined area (predetermined space) based on the vehicle 100."
Kim does not disclose the following limitation that Takita does disclose:
“and a second processor configured to support the first processor based on a processing load of the first processor.”
Column 2 Lines 19-25 " A navigation apparatus of the invention has a first processor (main processor), and a second processor (graphic processor). Drawing attribute data for drawing a map, and scroll attribute data for scrolling the map are sent from the first processor to the second processor. The second processor performs a map drawing process and a scroll process, and the first processor performs other processes."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic horizon map generated by the disclosure of Kim with the supporting processor disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system in general by having a fail-safe processor.
With regards to Claim 12, Kim in view of Takita disclose all of the limitations of the independent Claim 1, Takita further discloses the following limitation:
“wherein, when it is determined that the vehicle is traveling in a parking lot and on a local road, the first processor distributes at least a portion of operation of generating the electronic horizon data to the second processor.”
Column 2 Lines 53-55 " the map drawing process and the scroll process which are executed by the second processor "
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic horizon generating mechanism with a support process disclosed by Kim in view of Takita with some of the horizon generation being done by the second processor further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification to make the device more efficient by splitting up the workload between two processors thereby reducing heat buildup.
With regards to Claim 14, Kim in view of Takita discloses all of the limitations of the independent Claim 1, Takita further discloses the following limitation:
“wherein the first processor generates data on a location of the vehicle at regular intervals, and wherein the second processor generates data on a horizon path, the horizon path being defined as a trajectory capable of being taken by the vehicle within a range from the location of the vehicle to a horizon.”
Column 3 Lines 16-30 "In FIG. 2, 10 designates a data bus at the main processor side to which a main processor (first processor) 1, a first main memory 2, and a map data memory 3 are connected. The main processor 1 performs a process of specifying the present position of the vehicle, that of searching for the route, etc. The map data memory 3 is an external memory such as a CD-ROM, or an IC card which stores a large number of map data. A graphic processor (second processor) 4 is connected to the main processor 1 through a serial communication line 11." Column 4 Lines 14-18 "Consequently, the main processor 1 is required only to transmit the present position information, the screen display position information, etc., so that the graphic processor 4 performs the map drawing process and the map scroll process."
In the first passage a system is described whereby the first processor is continuously (at arbitrary regular intervals) updating the location data for the vehicle and sending it to the second processor. The second passage describes how the second processor graphically draws the map in an area around the current location and shows the route up to that horizon point.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generating mechanism with a support process disclosed by Kim in view of Takita with the location updating and routing further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the location information with continuous updates.
Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takita in view of Manoliu.
With regards to Claim 3, Kim in view of Takita discloses all of the limitations of the independent Claim 1 but does not disclose the following limitation that Manoliu does disclose:
“wherein the first processor generates a main path based on the HD map data, the main path being defined as a trajectory obtained by connecting roads having a high relative probability of being selected, and wherein the second processor generates a sub-path based on the HD map data, the sub-path being defined as a trajectory branching from at least one decision point on the main path.”
Paragraph [0014] "The means for carrying out any of the steps of the method may comprise a set of one or more processors configured, e.g. programmed, for doing so. A given step may be carried out using the same or a different set of processors to any other step. Any given step may be carried out using a combination of sets of processors. "Paragraph [0128] "At various points in a road network there will be nodes, i.e. decision points at which the vehicle may have a choice of possible outgoing paths. The present invention relates, in embodiments at least, to a method of more reliably determining the most probable path at a decision point, and the relative probability that each of a plurality of alternative paths may be taken."
In Paragraph [0014] it is explained that the method disclosed in this reference can specifically be implemented on multiple processors. In Paragraph [0128] a method is disclosed that calculates the relative probability of a plurality of routes. The facts that the method described involves calculating multiple routes and the reference has already cited that the method steps can be performed on multiple processors combine to read on the stated limitation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generation using two processors disclosed by Kim in view of Takita with the generation of multiple routes by those processors disclosed by Manoliu. One of ordinary skill in the art would have been motivated to make this modification give the user more choice so that they can potentially avoid certain areas.
With regards to Claim 13, Kim in view of Takita discloses all of the limitations of the independent Claim 11 but does not disclose the following limitation that Manoliu does disclose:
“wherein the first processor generates a main path based on the HD map data, the main path being defined as a trajectory obtained by connecting roads having a high relative probability of being selected, and wherein the second processor generates a sub-path based on the HD map data, the sub-path being defined as a trajectory branching from at least one decision point on the main path.”
Paragraph [0014]" The means for carrying out any of the steps of the method may comprise a set of one or more processors configured, e.g. programmed, for doing so. A given step may be carried out using the same or a different set of processors to any other step. Any given step may be carried out using a combination of sets of processors." Paragraph [0128] "At various points in a road network there will be nodes, i.e. decision points at which the vehicle may have a choice of possible outgoing paths. The present invention relates, in embodiments at least, to a method of more reliably determining the most probable path at a decision point, and the relative probability that each of a plurality of alternative paths may be taken."
In Paragraph [0014] it is explained that the method disclosed in this reference can specifically be implemented on multiple processors. In Paragraph [0128] a method is disclosed that calculates the relative probability of a plurality of routes. The facts that the method described involves calculating multiple routes and the reference has already cited that the method steps can be performed on multiple processors combine to read on the stated limitation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generation using two processors disclosed by Kim in view of Takita with the generation of multiple routes by those processors disclosed by Manoliu. One of ordinary skill in the art would have been motivated to make this modification give the user more choice so that they can potentially avoid certain areas.
Claims 5, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Takita in view of Lindsley (US 6,317,659).
With regards to Claim 5, the combination of Kim in view of Takita discloses all of the limitations of the independent Claim 1 but does not disclose the following limitation that Lindsley does disclose:
“wherein, when it is determined that a failure has occurred in the first processor, the second processor performs a processing operation distributed to the first processor.”
Column 19 Lines 61-67 "The Redundancy Management subsystem 307 provides a backup contingency in the event that there is a failure of the processor hosting the system. The FMS Product Line operates in an active/standby (hot spare) configuration whereby one processor is actively executing the functionality of the system whilst the other processor is standing by, listening, ready to take over the active workload of the processor should it become necessary.”
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generation using two processors disclosed by Kim in view of Takita with the redundancy subsystem were a second processor takes on the roles of a first processor disclosed by Lindsley. One of ordinary skill in the art would have been motivated to make this modification in order to increase the overall safety of the system by providing a means of maintaining functionality in the face of equipment failure. 
With regards to Claim 10, the combination of Kim in view of Takita discloses all of the limitations of the independent Claim 6 but does not disclose the following limitation that Lindsley does disclose:
“determining, by the second processor, whether a failure occurs in the first processor, wherein the distributing comprises: performing, by the second processor, a processing operation distributed to the first processor.”
Paragraph [0033] "The processor unit 1 and the processor unit 2 are communicatively coupled. The processor unit 1 and the processor unit 2 may monitor a counterpart operation and may share setup information. As a result, the processor unit 1 can detect a fault of the processor unit 2 and can function as a backup of the processor unit 2. In the meantime, the processor unit 2 can detect a fault of the processor unit 1, and can function as a backup of the processor unit 1."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generation using two processors disclosed by Kim in view of Takita with the redundancy subsystem were a second processor takes on the roles of a first processor disclosed by Lindsley. One of ordinary skill in the art would have been motivated to make this modification in order to increase the overall safety of the system by providing a means of maintaining functionality in the face of equipment failure. 
With regards to Claim 15, the combination of Kim in view of Takita discloses all of the limitations of the independent Claim 11 but does not disclose the following limitation that Lindsley does disclose:
“wherein, when it is determined that a failure has occurred in the first processor, the second processor performs a processing operation distributed to the first processor.”
Column 19 Lines 61-67 "The Redundancy Management subsystem 307 provides a backup contingency in the event that there is a failure of the processor hosting the system. The FMS Product Line operates in an active/standby (hot spare) configuration whereby one processor is actively executing the functionality of the system whilst the other processor is standing by, listening, ready to take over the active workload of the processor should it become necessary."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generation using two processors disclosed by Kim in view of Takita with the redundancy subsystem were a second processor takes on the roles of a first processor disclosed by Lindsley. One of ordinary skill in the art would have been motivated to make this modification in order to increase the overall safety of the system by providing a means of maintaining functionality in the face of equipment failure.
Claim 6 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zribi (US 20180197402) in view of Fujitani (US 20150067221).
As per Claim 6:
Kim discloses the following limitations:
“receiving, by a first processor and a second processor, power”
Paragraph [0064] "and a power supply unit 190"
“receiving, by the first processor, HD map data on a specific area from a server through a communication device in a state of receiving the power”
Paragraph [0031] "the absolute position information of the vehicle can be obtained through information received through various communication methods, in particular, high-precision maps." 
“generating, by the first processor, electronic horizon data on a specific area based on the HD map data in a state of receiving the power”
Paragraph [0254] "The information related to the road provided by the eHorizon can be provided only within the predetermined area (predetermined space) based on the vehicle 100."
Kim does not disclose the following limitation that Zribi does disclose:
“determining, by the first processor, whether the first processor is overloaded”
Paragraph [0034] " The processor 46 of the computing management system 44 may further be programmed to self-monitor and take some form of action to facilitate system maintenance and/or system updating operations."
This passage details how a processor in the disclosed system can monitor itself for faults which includes overload.
Kim in view of Zribi does not disclose the following limitation that Fujitani does disclose:
“and distributing, by the first processor, at least a portion of operation of generating the electronic horizon data to the second processor when it is determined that the first processor is overloaded.”
Paragraph [0032 ]  "...when a fault occurs in the processor unit 2, the processor unit 1 executes a process that the processor unit 2 is requested to execute instead of the processor unit 2."
In this passage a second process is serving as a backup if a fault is detected in the first processor, duly accepting the roles of that first processor which, in the case of the instant application, would consist of generating the electronic horizon.
With regards to Claim 10, the combination of Kim in view of Zribi in view of Futijani discloses all of the limitations of the independent Claim 6. Fujitani further discloses the following limitation:
“determining, by the second processor, whether a failure occurs in the first processor, wherein the distributing comprises: performing, by the second processor, a processing operation distributed to the first processor.”
Paragraph [0033] "The processor unit 1 and the processor unit 2 are communicatively coupled. The processor unit 1 and the processor unit 2 may monitor a counterpart operation and may share setup information. As a result, the processor unit 1 can detect a fault of the processor unit 2 and can function as a backup of the processor unit 2. In the meantime, the processor unit 2 can detect a fault of the processor unit 1, and can function as a backup of the processor unit 1."
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the horizon generating device disclosed by Kim in view of Zribi in view of Fujitani with the determination of a fault in the first processor by the second processor and assumption of the first processor’s roles by the second processor further disclosed by Fujitani. One of ordinary skill in the art would have been motivated to make this modification in order to increase the reliability of the system by having monitoring and redundancy built into it.
Claim 7 and 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zribi in view of Fujitani in view of Takita
With regards to Claim 7, the combination of Kim in view of Zribi in view of Fujitani discloses all of the limitations of the independent Claim 6 but does not disclose the following that Takita does disclose.
“when it is determined that a vehicle is traveling in a parking lot and on a local road, distributing, by the first processor, at least a portion of operation of generating the electronic horizon data to the second processor.”
Column 2 Lines 53-55 " the map drawing process and the scroll process which are executed by the second processor "
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to modify the electronic horizon generating mechanism with a support process disclosed by Kim in view of Takita with some of the horizon generation being done by the second processor further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification to make the device more efficient by splitting up the workload between two processors thereby reducing heat buildup.
With regards to Claim 9, the combination of Kim in view of Zribi in view of Fujitani discloses all of the limitations of the independent Claim 6 but does not disclose the following that Takita does disclose:
“generating, by the first processor, data on a location of a vehicle at regular intervals and generating, by the second processor, data on a horizon path, the horizon path being defined as a trajectory capable of being taken by the vehicle within a range from the location of the vehicle to a horizon.”
Column 3 Lines 16-30 "In FIG. 2, 10 designates a data bus at the main processor side to which a main processor (first processor) 1, a first main memory 2, and a map data memory 3 are connected. The main processor 1 performs a process of specifying the present position of the vehicle, that of searching for the route, etc. The map data memory 3 is an external memory such as a CD-ROM, or an IC card which stores a large number of map data. A graphic processor (second processor) 4 is connected to the main processor 1 through a serial communication line 11." Column 4 Lines 14-18 "Consequently, the main processor 1 is required only to transmit the present position information, the screen display position information, etc., so that the graphic processor 4 performs the map drawing process and the map scroll process."
In the first passage a system is described whereby the first processor is continuously (at arbitrary regular intervals) updating the location data for the vehicle and sending it to the second processor. The second passage describes how the second processor graphically draws the map in an area around the current location and shows the route up to that horizon point.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generating mechanism with a support process disclosed by Kim in view of Takita with the location updating and routing further disclosed by Takita. One of ordinary skill in the art would have been motivated to make this modification in order to increase the accuracy of the location information with continuous updates.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Kim in view of Zribi in view of Fujitani in view of Manoliu (US 20150300825).
With regards to Claim 8, Kim in view of Takita discloses all of the limitations of the independent Claim 6 but does not disclose the following limitation that Manoliu does disclose:
“generating, by the first processor, a main path based on the HD map data, the main path being defined as a trajectory obtained by connecting roads having a high probability of being selected; and generating, by the second processor, a sub-path based on the HD map data, the sub-path being defined as a trajectory branching from at least one decision point on the main path.”
Paragraph [0014]" The means for carrying out any of the steps of the method may comprise a set of one or more processors configured, e.g. programmed, for doing so. A given step may be carried out using the same or a different set of processors to any other step. Any given step may be carried out using a combination of sets of processors." Paragraph [0128] "At various points in a road network there will be nodes, i.e. decision points at which the vehicle may have a choice of possible outgoing paths. The present invention relates, in embodiments at least, to a method of more reliably determining the most probable path at a decision point, and the relative probability that each of a plurality of alternative paths may be taken."
In Paragraph [0014] it is explained that the method disclosed in this reference can specifically be implemented on multiple processors. In Paragraph [0128] a method is disclosed that calculates the relative probability of a plurality of routes. The facts that the method described involves calculating multiple routes and the reference has already cited that the method steps can be performed on multiple processors combine to read on the stated limitation.
It would have been obvious to one of ordinary skill in the art, before the effective filing date, to combine the electronic horizon generation using two processors disclosed by Kim in view of Takita in view of Zribi in view of Fujitani with the generation of multiple routes by those processors disclosed by Manoliu. One of ordinary skill in the art would have been motivated to make this modification give the user more choice so that they can potentially avoid certain areas.
Conclusion
A list of relevant references not relied upon in this action is provided below:
Samarasekera (US 20150269438)
This reference discloses a sensor platform for navigation-capable vehicles that updates a map in an area around the vehicle.
Wheeler (US 20180188743)
This reference discloses a system that generates high definition map information and overlays it onto lower resolution maps.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Godfrey Maciorowski, whose telephone number is (571) 272-4652. The examiner can normally be reached on Monday-Friday from 7:30am to 5:00pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach examiner by telephone are unsuccessful the examiner’s supervisor, Vivek Koppikar can be reached on (571) 272-5109. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /G.A.M./ Examiner, Art Unit 3667                                                                                                                                                                                                       
/VIVEK D KOPPIKAR/Supervisory Patent Examiner
Art Unit 3667       

June 14, 2022